In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-120V
                                      Filed: April 14, 2016
                                       Not for Publication

*************************************
TERRA SCHALLER,                            *
                                           *
                Petitioner,                *
                                           *
 v.                                        *         Attorneys’ fees and costs decision;
                                           *         respondent does not object
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
               Respondent.                 *
                                           *
*************************************
Andrew D. Downing, Phoenix, AZ, for petitioner.
Heather L. Pearlman, Washington, DC, for respondent.

MILLMAN, Special Master

                    DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

        On February 9, 2015, petitioner filed a petition for compensation under the National
Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-10–34 (2012). Petitioner alleged that she
suffered from pain, numbness, and loss of mobility in her right arm, shoulder, and hand due to
her receipt of the hepatitis B vaccine on October 10, 2013. On February 11, 2016, the
undersigned granted petitioner’s motion to dismiss the case for failure to make a prima facie case
of causation in fact.

        On April 13, 2016, petitioner filed an unopposed application for attorneys’ fees and costs.
Petitioner requests attorneys’ fees in the amount of $20,743.50.00 and attorneys’ costs in the

1
 Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
amount of $3,258.53 for a total amount of $24,002.03. In compliance with General Order #9,
petitioner’s counsel represents that petitioner incurred no costs in pursuit of this claim.
Petitioner’s motion indicates that respondent does not object to the undersigned awarding
petitioner $24,002.03 in attorneys’ fees and costs. On April 14, 2016, the undersigned’s law
clerk contacted respondent’s counsel, who confirmed respondent has no objections to petitioner’s
motion.

       The Vaccine Act permits an award of “reasonable attorneys’ fees” and “other costs.”
42 U.S.C. § 300aa-15(e)(1). Based on the reasonableness of petitioner’s request and the lack of
opposition from respondent, the undersigned GRANTS petitioner’s motion for attorneys’ fees
and costs and awards $24,002.03, representing reimbursement for attorneys’ fees and costs. The
award shall be in the form of a check made payable jointly to petitioner and Van Cott &
Talamante, PLLC in the amount of $24,002.03.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: April 14, 2016                                                      s/ Laura D. Millman
                                                                             Laura D. Millman
                                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2